DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the specific characteristics" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13, and 16-19, are rejected under 35 U.S.C. 103 as being unpatentable over Easterling (WIPO Publication No. WO 94/02284 A1) in view of Hofmann (U.S. PG Publication No. 2016/0114444 A1).
Claim 1:  Figure 2 of Easterling shows a system (200) comprising a machine tool (206) and a pattern recognition system (51).  With regards to the machine tool (206), Figure 6 shows an exemplary CNC drilling station (90) thereof.  Noting this, the system (200) is for a method for controlling the machine tool (206) with at least one replaceable tool (110) (see Figure 3) and a workpiece, and for a method for machining the workpiece.  The system (200) further has a control unit (210) in the form of a CNC controller.  Please note that the control unit (210) is an element of the machine tool (206) of the system (200).  
	With regards to the pattern recognition system (51), it is embodied as a CCD camera [page 22, lines 24-29].  Since a code (180) (see Figure 5) of the at least one tool (110) is detected by the CCD camera/pattern recognition system (51) [page 15, lines 22-25], said CCD camera/ pattern recognition system (51) constitutes a “sensor.”  Based on the foregoing, the CCD camera/pattern recognition system (51) will hereinafter be referred to as “the sensor [51].”  Noting this, the machine tool (206) is associated with the sensor (51), and because they are associated with one another, the sensor (51) and the machine tool (206) interface by way of a RS-232 line (208) (see Figure 2) [page 22, lines 22-24].
	Please further be advised that the sensor (51) has a detection range that at least partially overlaps an area of motion of the machine tool (206).  This is evidenced by Easterling’s discussion of a selected tool (110) being moved to a position directly beneath the lens (64) of the sensor (51) such that the selected tool’s (110) corresponding code (180)/ring pattern is examined [page 23, lines 16-32].  Please note that the detection range of the sensor (51) is at least beneath the lens (64) of the sensor (51).  As to the overlapping range of motion of the machine tool (206), Easterling advises that a tool selector of the machine tool (206) withdraws the selected tool (110) from a drill bit matrix (108) (see Figure 6), and said tool selector places the selected tool (110) directly beneath the lens (64) of the sensor (51) [page 23, lines 24-28].  
	Next, Examiner directs attention to Figures 3 and 5 of Easterling.  Figures 3 and 5 show a front face (166) of a tool shaft (160) being provided with the aforementioned code (180).  Be advised that the front face (166) and code (180) are opposite to a processing portion (169) of the at least one replaceable tool (110).  When the sensor (51) detects this code (180), the code (180) is passed to the control unit (210) for identification of the at least one replaceable tool (110).  Please be advised that the control unit (210) provides for both controlling the machine tool (206) and for identification of the at least one replaceable tool (110).  With regards to the former, the control unit (210) causes the tool changer, e.g. tool selector, to select a given tool (110) of the at least one replaceable tool (110) (as represented in action block 250 of Figure 10), and to position the given tool (110) at the lens (64) of the sensor (51) (as represented in action block 250 of Figure 10), so as to allow the sensor (51) to analyze the code (180) on the front face (166) of the given tool (110) [page 25, lines 17-24].  Easterling also discusses the control unit (210) sending a command to cause the drilling station (90) to obtain the given tool (110) from a specified location in the drill bit matrix (108) followed by a command to cause the drilling station (90) to drill a hole at a specification location on the workpiece [page 25, lines 6-11].  Regarding the control unit (210) providing for identifying of the at least one replaceable tool (110), the control unit (210) does this when comparing information it (210) obtained from the sensor (51), the information corresponding to the code (180) of the at least one replaceable tool (110), to expected information to verify that the at least one replaceable tool (110) was the tool (110) that was intended to be selected from the drill bit matrix (108) [page 24, lines 4-16].   
	The control unit (210) is further configured to perform identification of the least one replaceable tool (110) for controlling the machine tool (220) for machining, the machining being adapted to the specific characteristics of the at least one replaceable tool (110).  Please note that among the characteristics defined by the code (180) of the given one of the least one replaceable tools (110) are cutting diameter, web thickness, flute length, specialized geometry, cutting aspect, manufacturer, date of manufacture, and recommended feed and recommended drill speed [page 6, lines 9-13].  In using, for example, the given one at least one replaceable tools (110) at the recommended feed rate and at the recommended drill speed when drilling a hole at a specified location, the machining has been adapted to the specific characteristics of the given one of the at least one replaceable tools (110).  
	While Easterling provides disclosure upon the tool selector that moves the at least one replaceable tool (110) in the detection range (directly beneath the lens (64) of the sensor (51)) [page 23, lines 24-28], Easterling does not disclose, “a robot arm movable in an area of motion along at least 2 spatial axes, which robot arm carries, guides, and moves at least one workpiece” and “at least one replaceable tool is moved by the robot arm.”  
	Hofmann though, shows in Figure 2 a loader (3) that works in conjunction with a magazine (2) and a machine tool (5).  With respect to the magazine (2), Figure 1 shows that it stores therein tools (Z), workpieces (W), gripping means (G1, G2), and clamping means (S).  Regarding the loader (3), it has a robot arm, wherein the robot arm is the element that extends outward from the guide rails shown on a face of the column of the loader (3) in Figure 2.  The robot arm is also the element that includes the head (3'), which can also be seen in Figure 2.  Please be advised that the robot arm is movable in an area of motion along a plurality of axes.  The robot arm moves along a first vertical axis, for example, when said robot arm traverses the vertical guide rails shown on the face of the loader (3) in Figure 2.  The loader (3) is also disclosed as being mobile relative to the machine tool (5) [paragraph 0028].  As such, by displacing the mobile loader (3) along the floor, the loader (3) and the robot arm thereof incur horizontal movement along a given horizontal axis.  Furthermore, the robot arm also has at least one vertical pivot axis associated therewith.  In pivoting, for example, about the at least one vertical pivot axis, in incurring horizontal movement along a given horizontal axis, and in moving along the first vertical axis when traversing the guide rails on the face of the loader (3), the robot arm is moved along at least three spatial axes.  Also, the robot arm is able to carry, guide, and move at least one workpiece (W).  By attaching gripping means G2 thereto, the robot arm can carry, guide, and move at least one workpiece (W), for example, from the magazine (2) to the machine tool (5) [paragraph 0035].  On top of this, by a gripper not illustrated in the magazine (2), the robot arm can carry, guide, and move at least one of the tools (Z) from the magazine (2) to the machine tool [paragraph 0037].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the matrix (108) and tool selector of Easterling with the magazine (2) and loader (3) (which includes the robot arm) of Hofmann, so as to provide the advantage of being able to transfer both tools and workpieces with the robot arm as opposed to just tools with the tool selector.  
In making the above modification, the modified system (200) of Easterling will include the magazine (2) and loader (3) of Hofmann, and said magazine (2) can store therein, for example, the at least one replaceable tool (110) of Easterling and the workpieces of Easterling.  In use, said robot arm of the loader (3) of the modified system (200) of Easterling can move along the at least three spatial axes so as to carry, guide, and move workpieces between the magazine (2) and the machine tool (206) of the modified system (200).  The robot arm can also move along the at least three spatial axes so as to move the at least one replaceable tool (110) from the magazine (2) to the detection range of the sensor (51) (like the tool selector of Easterling did).   

Claim 3:  In the modified system (200) of Easterling, when transferring the at least one replaceable tool (110) from the magazine (2) to the detection range of the sensor (51), the robot arm supports a given tool (110) on an accommodation (3') thereof.  Additionally, when transferring the at least one replaceable tool (110), the robot arm supports the given tool (110) on a gripper thereof, the gripper being the gripper discussed by Hofmann in paragraph [0037] of the specification of Hofmann.  
	Also, on page 23, lines 16-32 of the specification of Easterling, discussion is provided of a selected tool (110) being moved to a position directly beneath the lens (64) of the sensor (51) such that the selected tool’s (110) corresponding code (180)/ring pattern is examined  Please note that the detection range of the sensor (51) is at least beneath the lens (64) of the sensor (51).  Since the code (180)/ring pattern of the selected tool (110) is disposed on the front face (166) of the tool shaft (160) of the selected tool (110), the front face (166) of the tool shaft (160) extends in the detection range of the sensor (51) when the selected tool (110) has been moved to the position directly beneath the lens (64) of the sensor (51).  

Claim 4:  As can be seen in Figures 3 and 5 of Easterling, the tool shaft (160), at an end facing away from a work area (where the work area may be considered by Examiner to be either the flute (168) or the processing portion (169)) of the at least one replaceable tool (110), conically tapers towards the front face (166) and forms an insertion bevel (164).  Said insertion bevel (164) facilitates insertion of the at least one replaceable tool into the clamping chuck/collet of the spindle (104) of the drilling station (90) of the machine tool (206) [Easterling, page 6, line 9].

Claim 5:  As can be seen below in annotated Figure 5 of Easterling, the conical portion (164)/ insertion bevel has an angle in relation to the rotation axis of the tool shaft (160). 

    PNG
    media_image1.png
    401
    360
    media_image1.png
    Greyscale


Easterling though, doesn’t disclose the value of the angle.  As such Easterling doesn’t teach the angle being “between 10° and 30°, or between 15° and 25°.”  Noting this, the angle is a result effective variable in that changing the diameter of the tool shaft (160), the diameter being between 0.1148-0.1348 inches [Easterling, page 11, lines 10-11], changes the angle of the conical portion (164)/insertion bevel.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the angle of the conical portion (164)/insertion bevel to be between 10° and 30° as a matter of routine optimization, since it has been held “where the general conditions of a claimed are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim 6:  Be advised that the conical portion/insertion bevel (164) inherently has a length and the tool shaft (160), including the conical portion/insertion bevel (164), inherently has a length. Easterling though, doesn’t provide disclosure on “a length of the conical portion of the tool shaft is between 5% and 20%, or between 7% and 15%, of a total length of the tool shaft including the conical portion of the tool shaft.”  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused the length of the conical portion/insertion bevel (164) to be between 5% and 20% of the total length of the tool shaft (160) including the conical portion (164) of the tool shaft (160), since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the at least one replaceable tool (110) would not operate differently with the claimed range in which the length of the conical portion/insertion bevel (164) is 5%-20% of the total length of the tool shaft (160) including the conical portion (164) of the tool shaft (160), noting that the at least one replaceable tool (110) would still be able to be received by the clamping chuck/collet of the spindle (104) of the drilling station (90) of the machine tool (206).  Furthermore, Applicant has not demonstrated the criticality of the claimed range, as opposed to other ranges, such as other ranges having at least a slightly smaller lower limit of 4% or a slightly larger upper limit of 21%, for example.

Claim 7:  Be advised that Easterling discloses the diameter of the tool shaft (160) being between 0.1148-0.1348 inches [Easterling, page 11, lines 10-11].  Easterling though, doesn’t disclose the surface area of the front face (166) “is between 50% and 70% of the cross-sectional area of the cylindrical portion of the tool shaft, or at least 60% of the cross-sectional area of the cylindrical portion of the tool shaft.”  (Please note that the cross-sectional area of the cylindrical portion of the tool shaft (160) is between 0.1148-0.1348 inches).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused the front face’s (166) surface area to be between 50% and 70% of the cross-sectional area of the cylindrical portion of the tool shaft (160), since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the at least one replaceable tool (110) would not operate differently with the claimed range in which the surface area of the front face (166) is 50%-70% of the cross-sectional area of the cylindrical portion of the tool shaft (160), noting that the at least one replaceable tool (110) would still be able to be received by the clamping chuck/ collet of the spindle (104) of the drilling station (90) of the machine tool (206).  Furthermore, Applicant has not demonstrated the criticality of the claimed range, as opposed to other ranges, such as other ranges having at least a slightly smaller lower limit of 49%, for example.

Claims 8 & 9:  The front face (166) of the tool shaft (160) of the at least one replaceable tool (110) comprises a surface that can be generated by line-by-line surface treatment, specifically by treatment with a laser tool.  Per Easterling, the code (180)/ring pattern, which is disposed upon the front face (166) (see Figure 3), can be etched by lasers [Easterling, page 17, lines 31-33].  

Claim 11:  According to Easterling, the code (180)/ring pattern (see Figure 3) of the at least one replaceable tool (110) can be etched by lasers [Easterling, page 17, lines 31-33].  Noting that the at least one replaceable tool (110) is made of tungsten carbide [Easterling, page 11, lines 11-12], when the front face (166), which is made of tungsten carbide, is etched, all rings (181a-181c) of the code (180) will be monochrome.  As such, the code (180) “is a monochrome code.”  

Claim 13:  As can be seen in at least Figure 7 of Easterling, the code (180), as broadly claimed, is applied to a center of the front face (166) of the tool shaft (160).  Regarding the center of the front face (166), it is the location where ring 181b extends, and it is centrally disposed between the location where ring 181a extends and the location where ring 181c extends.  

Claim 16:  According to Easterling, the code (180)/ring pattern (see Figure 3) of the at least one replaceable tool (110) can be etched by lasers [Easterling, page 17, lines 31-33].  Therefore, Easterling discloses the code (180) being applied onto the front face (166) of the tool shaft (160) by laser tool machining.  

Claim 17:  In the code (180) of the at least one replaceable tool (110) of Easterling, an ID is incorporated into the code (180) unequivocally identifying the at least one replaceable tool (110).  More specifically, the concentric rings (181a-181c) of the code (180) form an ID incorporated into the code (180).  The pattern that the concentric rings (181a-181c) form, uniquely identifies the tool configuration [Easterling, page 18, lines 6-7].  After, for example, the sensor (51) detects a given code (180)/ring pattern, the given code (180)/ring pattern is passed to the control unit (210) for identification of the at least one replaceable tool (110).  

Claim 18:  In the code (180) of the at least one replaceable tool (110) of Easterling, an ID is incorporated into said code (180).  More specifically, the concentric rings (181a-181c) of the code (180) form an ID incorporated into the code (180).  The pattern that the concentric rings (181a-181c) form, uniquely identifies the tool configuration [Easterling, page 18, lines 6-7].  
Please note that among the characteristics defined by the code/ring pattern (180) of a given one of the least one replaceable tools (110) are cutting diameter, web thickness, flute length, specialized geometry, cutting aspect, manufacturer, date of manufacture, and recommended feed and recommended drill speed [page 6, lines 9-13].  In defining both the manufacturer and the date of manufacture, the lot of the given one of the least one replaceable tools (110) is unequivocally identified.  

Claim 19:  In the code (180) of the at least one replaceable tool (110) of Easterling, an ID is incorporated into said code (180).  More specifically, the concentric rings (181a-181c) of the code (180) form an ID incorporated into the code (180).  The pattern that the concentric rings (181a-181c) form, uniquely identifies the tool configuration [Easterling, page 18, lines 6-7].  
Please note that among the characteristics defined by the code/ring pattern (180) of a given one of the least one replaceable tools (110) are cutting diameter, web thickness, flute length, specialized geometry, cutting aspect, manufacturer, date of manufacture, and recommended feed and recommended drill speed [page 6, lines 9-13].  In defining the manufacturer of the given one of the least one replaceable tools (110), the type thereof (110) is unequivocally identified, i.e. the tool being of one type in that it is made by one manufacturer versus being a different type made by a different manufacturer.  Additionally/Alternatively, in defining the cutter diameter of the given one of the least one replaceable tools (110), the type thereof (110) is unequivocally identified, i.e. the tool being of one type as it has a certain diameter versus being a different type having a different diameter.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Easterling (WIPO Publication No. WO 94/02284 A1) in view of Hofmann (U.S. PG Publication No. 2016/0114444 A1), and further in view of Luo (China Publication No. CN 203599608 U).  
Claim 2:  Be advised that the robot arm in the modified system (200) of Easterling is movable along at least three spatial axes.  The robot arm moves along a first vertical axis, for example, when said robot arm traverses the vertical guide rails shown on the face of the loader (3) in Figure 2 of Hofmann.  Next, it reiterated that the loader (3) is disclosed as being mobile [Hofmann, paragraph 0028].  As such, by displacing the mobile loader (3) along the floor, the loader (3) and the robot arm thereof incur horizontal movement along a given horizontal axis. 
Also, note that depending upon the direction that the loader (3) is oriented, horizontal movement can be incurred along any of a number of horizontal axes when the mobile loader (3) is displaced along the floor.  Furthermore, the robot arm also has at least one vertical pivot axis associated therewith.  In pivoting, for example, about the at least one vertical pivot axis, in incurring horizontal movement along any of a number of horizontal axes, and in moving along the first vertical axis when traversing the guide rails on the face of the loader (3), the robot arm is moved along at least three spatial axes.
In carrying, guiding, and moving the at least one workpiece in the modified system (200) of Easterling, the robot arm carries, via its head (3'), the at least one workpiece.  As such, the head (3') constitutes a workpiece holder.  Additionally/Alternatively, by attaching gripping means G2 to the head (3') of the robot arm, the robot arm can carry, guide, and move at least one workpiece [Hofmann, paragraph 0035]. Thus, gripping means G2 constitutes a workpiece holder.
Next, as can be seen in Figure 6 of Easterling, the sensor (51) is “spaced-fixed” as at least the lens (64) is fixed to a wall of the spindle (104) of the machine tool’s (206) drilling station (90).  Note that because the sensor (51) is embodied as a CCD camera [Easterling, page 22, lines 24-29] having a lens (64), said sensor (51) is an “optical sensor.”  
Easterling though, doesn’t provide disclosure on the workpieces, which are, for example, printed circuit boards [Easterling, page 22, lines 9-11], being “in the form of a mill blank.”  Note that the at least one replaceable tool (110) is, for example, a drill bit [Easterling, page 23, lines 7-8].  
Figure 1 of Luo though, shows a cutter (10) having a tool shaft (1) and a cutting part (3) for drilling and milling printed circuit boards (PCB).  Noting this, the cutting part (3) is a drill tip type groove type structure, which is combined with the top end of a drill bit and milling cutter of spiral type cutting groove structure [Machine Translation of Luo, paragraph 0032].  As such, the cutter (10) can simultaneously cope with boring and milling processes, combined with the advantages of a milling cutter and a drill bit [Machine Translation of Luo, paragraph 0015].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the processing portion (169) of the at least one replaceable tool (110) of Easterling to have the structure of the cutting part (3) of the cutter (10) of Luo, so as to provide the advantage of a tool that can both drill and mill.  In making this modification, when a given workpiece/printed circuit board is to machined, should the given workpiece/printed circuit board be milled with the newly-provided cutter part (3) of the modified at least one replaceable tool (110), the given workpiece/printed circuit board will have constituted a milling blank.  Thus, in the at least one workpiece in the modified system (200), the given workpiece/printed circuit board “is in the form of a milling blank.”  

Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Easterling (WIPO Publication No. WO 94/02284 A1) in view of Hofmann (U.S. PG Pub. No. 2016/0114444 A1), and further in view of Sekiya (EPO Publication No. EP 1099511 A2).   
Claim 10:  As can be seen in at least Figures 5, 7, and 8 of Easterling, the front face (166) of the at least one replaceable tool (110) is circular shaped.  The code (180) on the front face (166) of the tool shaft (160) of Easterling though, doesn’t occupy “a rectangularly-shaped surface.”  This is because the code (180) has a plurality of concentric rings [Easterling, page 4, lines 6-8] that occupy a circularly-shaped surface.  Easterling though, advises that nevertheless a conventional bar code can be used rather that the code (180)/ring pattern [Easterling, page 12, lines 24-28].  
	Figure 3 of Sekiya though, shows a circular shaped front face (166) of a tool (36) on which an indicator (56) that is embodied as bar code is disposed.  The bar code is disclosed by Sekiya as being printed on a tag, and said bar codes functions to indicate characteristic properties of the blade (44) of the tool (36) [Sekiya, column 6, lines 7-11].  As can be seen in Figure 3, the bar code occupies a rectangularly-shaped surface (the tag).    
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the codes (180) having the plurality of concentric rings of Easterling with indicators (56) of Sekiya, as this is a substitution of one known means for storing/embedding tool characteristics for another, in order to obtain the predictable result of the indicators (56) of Sekiya being affixed to the front faces (166) of the at least one replaceable tool (110) of Easterling and said indicators (56) functioning to define the characteristics of the at least one replaceable tool (110).  In making this substitution, each indicator (56), which is a bar code printed on a rectangularly-shaped surface, will be disposed on the circularly-shaped front faces (166) of the at least one replaceable tool (110).

Claim 14:  As can be seen in at least Figures 5, 7, and 8 of Easterling, the front face (166) of the at least one replaceable tool (110) is circular shaped.  Note that periphery of the front face (166) of the tool shank (160) constitutes a circular rim.  The code (180) occupying the front face (166) of the tool shaft (160) of Easterling though, isn’t rectangularly shaped.  Thus, Easterling doesn’t disclose “outer corners of the rectangular-shaped surface, which is occupied by the code.” Easterling though, advises that nevertheless a conventional bar code can be used rather that the code (180)/ring pattern [Easterling, page 12, lines 24-28].
	Figure 3 of Sekiya though, shows a circular shaped front face (166) of a tool (36) on which an indicator (56) that is embodied as bar code is disposed.  The bar code is disclosed by Sekiya as being printed on a tag, and said bar codes functions to indicate characteristic properties of the blade (44) of the tool (36) [Sekiya, column 6, lines 7-11].  As can be seen in Figure 3, the bar code occupies a rectangularly-shaped surface (the tag) and thus has four outer corners.      
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the codes (180) having the plurality of concentric rings of Easterling with indicators (56) of Sekiya, as this is a substitution of one known means for storing/embedding tool characteristics for another, in order to obtain the predictable result of the indicators (56) of Sekiya being affixed to the front faces (166) of the at least one replaceable tool (110) of Easterling and said indicators (56) functioning to define the characteristics of the at least one replaceable tool (110).  
In making this substitution, each indicator (56), which is a bar code printed on a rectangularly-shaped surface, will be disposed on the circularly-shaped front faces (166) of the at least one replaceable tool (110).  In affixing the indicators (56), each indicator (56) will be centered about the center of its corresponding front face (166), noting that the concentric rings (181a-181c) of each code (180) that previously occupied a front face (166) were centered about the center of its corresponding front face (166) [Easterling, page 13, lines 6-8].  Easterling/ Sekiya though, doesn’t disclose, “between a circular rim of the front face of the tool shaft and outer corners of the rectangular-shaped surface…in the radial direction in relation to a rotational axis of the tool shaft, there is equal distance towards all sides, which is more than 3% of a radius the front face of the tool shaft.”  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused between a circular rim of the front face (166) of the tool shaft (160) and outer corners of the rectangular-shaped surface occupied by the indicator (56), in the radial direction in relation to the rotation axis of the tool shaft (166), there to be an equal distance toward all sides, which is more than 3% of a radius of the front face (166) of the tool shaft (160), since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the at least one replaceable tool (110) would not operate differently with the claimed range (more than 3%) in which between the circular rim of the tool shaft’s (160) front face (166) and outer corners of the rectangular-shaped surface occupied by the indicator (56), in the radial direction in relation to the rotation axis of the tool shaft (166), there to be an equal distance toward all sides, which is more than 3% of the radius of the front face (166) of the tool shaft (160), noting that the at least one replaceable tool (110) would still be able to be identified by its indicator (56) via the sensor (51) upon being called to use.  Furthermore, Applicant has not demonstrated the criticality of the claimed range, as opposed to other ranges, such as other ranges having at least a slightly smaller lower limit of 2.9%, for example.  

Claim 15:  As can be seen in at least Figures 5, 7, and 8 of Easterling, the front face (166) of the at least one replaceable tool (110) is circular shaped.  The code (180) on the front face (166) of the tool shaft (160) of Easterling though isn’t rectangularly-shaped.   Rather, the code (180) has a plurality of concentric rings [Easterling, page 4, lines 6-8] occupying a circularly-shaped surface.  Easterling though, advises that nevertheless a conventional bar code can be used rather that the code (180)/ring pattern [Easterling, page 12, lines 24-28].  Please also note that surface portions in the form of the conical portion (164)/insertion bevel surround the front face (166) on each of the at least one replaceable tool (110).  
	Figure 3 of Sekiya though, shows a circular shaped front face (166) of a tool (36) on which an indicator (56) that is embodied as bar code is disposed.  The bar code is disclosed by Sekiya as being printed on a tag, and said bar codes functions to indicate characteristic properties of the blade (44) of the tool (36) [Sekiya, column 6, lines 7-11].  As can be seen in Figure 3, the bar code occupies a rectangularly-shaped surface (the tag).    
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the codes (180) having the plurality of concentric rings of Easterling with indicators (56) of Sekiya, as this is a substitution of one known means for storing/embedding tool characteristics for another, in order to obtain the predictable result of the indicators (56) of Sekiya being affixed to the front faces (166) of the at least one replaceable tool (110) of Easterling and said indicators (56) functioning to define the characteristics of the at least one replaceable tool (110).  In making this substitution, each indicator (56), which is a bar code printed on a rectangularly-shaped surface, will be disposed on the circularly-shaped front faces (166) of the at least one replaceable tool (110).  Since each indicator (56) will only be disposed upon a circularly-shaped front face (166) of the at least one replaceable tool (110), surface portions surrounding each rectangular indicator (56) will remain unused.  That is to say that these surfaces portions will not be occupied by the rectangular indicators (56).  More specifically, for each at least one replaceable tool (110), the conical portion (164)/insertion bevel thereof is a surface portion that surrounds the corresponding indicator (56) and that will remain unused when an indicator (56) is affixed to each front face (166).  Since, the conical portion (164) is unused in terms of the not being occupied by the rectangular indicators (56), for example, said conical portion (164) is capable of having other codes or information applied thereto.

Claims 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Easterling (WIPO Publication No. WO 94/02284 A1) in view of Hofmann (U.S. PG Publication No. 2016/0114444 A1), and further in view of Valentini (Germany Publication No. DE 102008035305 A1).  
Claim 10:  As can be seen in at least Figures 5, 7, and 8 of Easterling, the front face (166) of the at least one replaceable tool (110) is circular shaped.  The code (180) on the front face (166) of the tool shaft (160) of Easterling though, doesn’t occupy “a rectangularly-shaped surface.”  This is because the code (180) has a plurality of concentric rings [Easterling, page 4, lines 6-8] that occupy a circularly-shaped surface.
	Figure 3 of Valentini though, shows a tool carrier (1) carrying a tool (2).  Figure 3 further shows affixed to the tool carrier (1), an optical identification means in the form of a dot matrix code (24).  Note that the dot matrix code (24) has a border (25) that is disclosed as having a substantially rectangular shape [Machine Translation of Valentini, page 3, lines 35-37].  Thus, the dot matrix code (24) occupies “a rectangularly-shaped surface.”  With the dot matrix code (24), identification of the tool (2) is possible by reading the code (24) with an optical reader, e.g. a camera [Machine Translation of Valentini, page 2, lines 12 -19].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the codes (180) having the plurality of concentric rings of Easterling with dot matrix codes (24) of Valentini, as this is substitution of one known means for identifying a tool through scanning of a code with an optical reader (the optical reader being the CCD camera/pattern recognition system/sensor (51) in Easterling), in order to obtain the predictable result of the dot matrix codes (24) of Valentini being affixed to the circular-shaped front faces (166) of the tool shanks (160) of Easterling and said dot matrix codes (24) providing for the at least one replaceable tools (110) to be identified upon being scanned by the sensor (51).  In making this substitution, each dot matrix code (24) will occupy a rectangularly-shaped surface, and this rectangularly-shaped surface will be affixed to a respective circular-shaped front face (166).  

Claim 12:  Easterling doesn’t disclose the code (180), which is a monochrome code, being a “Data Matrix Code.”  
	Figure 3 of Valentini though, shows a tool carrier (1) carrying a tool (2).  Figure 3 further shows affixed to the tool carrier (1), an optical identification means in the form of a monochrome dot matrix code (24).  Note that the dot matrix code (24) has a border (25) that is disclosed as having a substantially rectangular shape [Machine Translation of Valentini, page 3, lines 35-37].  With this dot matrix code (24), identification of the tool (2) is possible by reading the code (24) with an optical reader, e.g. a camera [Machine Translation of Valentini, page 2, lines 12 -19].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the codes (180) having the plurality of concentric rings of Easterling with dot matrix codes (24) of Valentini, as this is substitution of one known means for identifying a tool through scanning of a code with an optical reader (the optical reader being the CCD camera/pattern recognition system/sensor (51) in Easterling), in order to obtain the predictable result of the dot matrix codes (24) of Valentini being affixed to the front faces (166) of the tool shanks (160) of Easterling and said dot matrix codes (24) providing for the at least one replaceable tools (110) to be identified upon being scanned by the sensor (51).  

Claim 14:  As can be seen in at least Figures 5, 7, and 8 of Easterling, the front face (166) of the at least one replaceable tool (110) is circular shaped.  Note that peripheral of the front face (166) of the tool shank (160) constitutes a circular rim.  The code (180) occupying the front face (166) of the tool shaft (160) of Easterling though, isn’t rectangularly shaped.  Thus, Easterling doesn’t disclose “outer corners of the rectangular-shaped surface, which is occupied by the code.”
Figure 3 of Valentini though, shows a tool carrier (1) carrying a tool (2).  Figure 3 further shows affixed to the tool carrier (1), an optical identification means in the form of a dot matrix code (24).  Note that the dot matrix code (24) has a border (25) that is disclosed as having a substantially rectangular shape [Machine Translation of Valentini, page 3, lines 35-37].  As such, the dot matrix code (24) occupies a rectangularly-shaped surface having outer corners.  With the dot matrix code (24), identification of the tool (2) is possible by reading the code (24) with an optical reader, e.g. a camera [Machine Translation of Valentini, page 2, lines 12 -19].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the codes (180) having the plurality of concentric rings of Easterling with dot matrix codes (24) of Valentini, as this is substitution of one known means for identifying a tool through scanning of a code with an optical reader (the optical reader being the CCD camera/pattern recognition system/sensor (51) in Easterling), in order to obtain the predictable result of the dot matrix codes (24) of Valentini being affixed to the circular-shaped front faces (166) of the tool shanks (160) of Easterling and said dot matrix codes (24) providing for the at least one replaceable tools (110) to be identified upon being scanned by the sensor (51).  
In making this substitution, each of the dot matrix code (24) will occupy a rectangularly-shaped surface having outer corners, and this rectangularly-shaped surface with outer corners will be affixed to a respective circular-shaped front face (166).  Note that in affixing the dot matrix codes (24), each code (24) will be centered about the center of its corresponding front face (166), noting that the concentric rings (181a-181c) of each code (180) that previously occupied a front face (166) were centered about the center of its corresponding front face (166) [Easterling, page 13, lines 6-8].  
Easterling/Valentini though, doesn’t disclose, “between a circular rim of the front face of the tool shaft and outer corners of the rectangular-shaped surface…in the radial direction in relation to a rotational axis of the tool shaft, there is equal distance towards all sides, which is more than 3% of a radius the front face of the tool shaft.”  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused between a circular rim of the front face (166) of the tool shaft (160) and outer corners of the rectangular-shaped surface occupied by the dot matrix code (24), in the radial direction in relation to the rotation axis of the tool shaft (166), there to be an equal distance toward all sides, which is more than 3% of a radius of the front face (166) of the tool shaft (160), since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the at least one replaceable tool (110) would not operate differently with the claimed range (more than 3%) in which between the circular rim of the tool shaft’s (160) front face (166) and outer corners of the rectangular-shaped surface occupied by the dot matrix code (24), in the radial direction in relation to the rotation axis of the tool shaft (166), there to be an equal distance toward all sides, which is more than 3% of the radius of the front face (166) of the tool shaft (160), noting that the at least one replaceable tool (110) would still be able to be identified by its dot matrix code (24) via the sensor (51) upon being called to use.  Further, Applicant has not demonstrated the criticality of the claimed range, as opposed to other ranges, such as other ranges having at least a slightly smaller lower limit of 2.9%, for example.

Claim 15:  As can be seen in at least Figures 5, 7, and 8 of Easterling, the front face (166) of the at least one replaceable tool (110) is circular shaped. The code (180) on the front face (166) of the tool shaft (160) of Easterling though isn’t rectangularly-shaped.   Rather, the code (180) has a plurality of concentric rings [Easterling, page 4, lines 6-8] occupying a circularly-shaped surface.  Please note though, that surface portions in the form of the conical portion (164)/insertion bevel surround the front face (166) on each of the at least one replaceable tool (110).  
Figure 3 of Valentini though, shows a tool carrier (1) carrying a tool (2).  Figure 3 further shows affixed to the tool carrier (1), an optical identification means in the form of a dot matrix code (24).  Note that the dot matrix code (24) has a border (25) that is disclosed as having a substantially rectangular shape [Machine Translation of Valentini, page 3, lines 35-37].  As such, the dot matrix code (24) is rectangularly-shaped.  With the dot matrix code (24), identification of the tool (2) is possible by reading the dot matrix code (24) with an optical reader, e.g. a camera [Machine Translation of Valentini, page 2, lines 12 -19].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the codes (180) having the plurality of concentric rings of Easterling with dot matrix codes (24) of Valentini, as this is substitution of one known means for identifying a tool through scanning of a code with an optical reader (the optical reader being the CCD camera/pattern recognition system/sensor (51) in Easterling), in order to obtain the predictable result of the dot matrix codes (24) of Valentini being affixed to the circular-shaped front faces (166) of the tool shanks (160) of Easterling and said dot matrix codes (24) providing for the at least one replaceable tools (110) to be identified upon being scanned by the sensor (51).  In making this substitution, each dot matrix code (24), which is rectangularly shaped, will be disposed on the circularly-shaped front faces (166) of the at least one replaceable tool (110).  Since each dot matrix code (24) will only be disposed upon a circularly-shaped front face (166) of the at least one replaceable tool (110), surface portions surrounding each rectangular dot matrix code (24) will remain unused.  That is to say that these surfaces portions will not be occupied by the dot matrix codes (24).  More specifically, for each of the at least one replaceable tools (110), the conical portion (164)/insertion bevel is a surface portion that surrounds the corresponding dot matrix code (24) and that will remain unused when a dot matrix code (24) is affixed to each front face (166).  Since, the conical portion (164) is unused in terms of the not being occupied by the rectangular dot matrix code (24), for example, said conical portion (164) is capable of having other codes or information applied thereto.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Easterling (WIPO Publication No. WO 94/02284 A1) in view of Hofmann (U.S. PG Publication No. 2016/0114444 A1), in view of Luo (China Publication No. CN 203599608 U), and further in view of Nishimura (Japan Pub. No. JP 58211813 A).  
Claim 20:  With regards to the at least one replaceable tool (110), Easterling doesn’t provide disclosure upon it being a milling cutter.  Thus, Easterling doesn’t disclose that the code (180) “identifies grain size of a milling cutter.”  
Figure 1 of Luo though, shows a cutter (10) having a tool shaft (1) and a cutting part (3).  Noting this, the cutting part (3) is a drill tip type groove type structure, which is combined with the top end of a drill bit and milling cutter of spiral type cutting groove structure [Machine Translation of Luo, paragraph 0032].  As such, the cutter (10) can simultaneously cope with boring and milling processes, combined with the advantages of a milling cutter and a drill bit [Machine Translation of Luo, paragraph 0015].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the processing portion (169) of the at least one replaceable tool (110) of Easterling to have the structure of the cutting part (3) of the cutter (10) of Luo, so as to provide the advantage of a tool that can both drill and mill, and thus constitutes both a drilling tool and a milling tool.  Easterling/Luo though, doesn’t disclose the cutting part (3) as having grains.  As such, Easterling/Luo doesn’t disclose that the code (180) “identifies grain size of a milling cutter.”  
	Nishimura though, shows a milling cutter (1) having a cutting part (2) in at least Figure 2 where carbide abrasive grains inherently having a grain size are stuck on the cutting part’s (2) outer peripheral surface.  With these abrasive grains, excellent specific surface roughness accuracy is provided and the generation of frictional heat is prevented [EPO Machine Translation of Nishimura, paragraph 0001].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer peripheral surface of the cutter part (3) of the modified at least one replaceable tool (110) of Easterling with abrasive grains (which inherently have a grain size) of Nishimura, so as that the generation of frictional heat is prevented and excellent specific surface roughness accuracy is provided.  Please be advised that the code/ring pattern (180) defines tool characteristics, including cutting diameter, web thickness, flute length, specialized geometry, cutting aspect, manufacturer, date of manufacture, and recommended feed and recommended drill speed [Nishimura, page 6, lines 9-13].  Noting that grain size is a characteristic of the modified at least one replaceable tool (110) as its cutter part (3) has the abrasive grains of Nishimura provided on the outer peripheral surface thereof, it would have been obvious for the code/ring pattern (180) to have been updated to identify grain size as a characteristic of the modified at least one replaceable tool (110), so that the code/ring pattern (180) accurately reflects the characteristics possessed by the modified at least one replaceable tool (110).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        

/MICHAEL VITALE/Examiner, Art Unit 3722